     Case 3:07-cr-00125-O Document 225 Filed 01/21/21            Page 1 of 1 PageID 2649


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNITED STATES OF AMERICA,                      '
                                               '
                   Plaintiff,                  '
                                               '
v.                                             '           Criminal Action No. 3:07-cr-125-O
                                               '
KEVIN D. MOORE,                                '
                                               '
                   Defendant.                  '

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

         Before the Court is Defendant Kevin D. Moore’s Motion for Leave to Proceed In Forma
Pauperis on Appeal. ECF No. 219. Moore seeks leave to proceed in forma pauperis in his appeal
of this Court’s order (ECF No. 216) denying his Petition to Alter, Amend, or Reverse a Judgment
Pursuant to Fed. R. Civ. P. 59(e). The United States Magistrate Judge entered her Findings,
Conclusions, and Recommendation in which she recommends that the Motion for Leave to
Proceed In Forma Pauperis be denied because Kevin Moore’s appeal is not taken in good faith.
See ECF No. 222. Moore has filed objections. ECF No. 224.
         The District Court reviewed de novo those portions of the Findings, Conclusions, and
Recommendation to which objections were made and reviewed the remaining Findings,
Conclusions, and Recommendation for plain error. Finding no error, I am of the opinion that the
findings of fact, conclusions of law, and reasons for denial set forth in the Magistrate Judge’s
Recommendation are correct and they are hereby adopted and incorporated by reference as the
Findings of the Court.
         Accordingly, the Motion for Leave to Proceed In Forma Pauperis on Appeal (ECF No.

219) is DENIED.

         SO ORDERED this 21st day of January, 2021.


                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE
